
	
		I
		112th CONGRESS
		1st Session
		H. R. 1143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 46, United States Code, to require
		  delivery by United States mail of any transportation security card issued to an
		  individual who resides in a remote location.
	
	
		1.Short titleThis Act may be cited as the
			 TWIC Delivery Act of
			 2011.
		2.Delivery of
			 transportation security cards to individuals who reside in remote
			 locations
			(a)In
			 generalSection 70105(b) of
			 title 46, United States Code, is amended—
				(1)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)In the case of a transportation security
				card issued under this section to an individual who resides in a location where
				the nearest transportation security card enrollment center is not accessible by
				a State or Federal road or is more than 100 miles from the location, the
				Secretary shall deliver the card to the individual by United States
				mail.
						;
				and
				(2)by redesignating
			 paragraph (6) as paragraph (4).
				(b)ApplicationThe amendment made by subsection (a) shall
			 apply to a transportation security card issued after the date of the enactment
			 of this Act.
			
